Citation Nr: 0727799	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinosinusitis with epistaxis (claimed as nosebleeds), to 
include whether new and material evidence has been presented 
to reopen the claim.

2.  Entitlement to service connection for headaches as 
secondary to allergic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
rhinosinusitis with epistaxis (claimed as nosebleeds), to 
include whether new and material evidence has been presented 
to reopen the claim.

2.  Entitlement to service connection for headaches as 
secondary to allergic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO denied 
claims of service connection for nosebleeds (claimed as a 
nose condition) and migraine headaches on the merits.

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  The Board must also focus on the 
context of the claim reviewing the claimant's allegations and 
the supporting documents in a liberal manner to identify and 
adjudicate the benefit being sought.  See Norris v. West, 12 
Vet. App. 413, 417 (1999).  As addressed below, the veteran's 
allegations when viewed in the context of the medical 
evidence shows that he seeks to establish service connection 
for allergic rhinosinusitis manifested by epistaxis with 
secondary headaches.  A claim of service connection for 
allergic rhinitis has previously been denied by a final RO 
rating decision in January 1948.  The Board, therefore, has 
rephrased the issues listed on the title page to better 
reflect the claims being raised by the veteran.


FINDINGS OF FACT

1.  An unappealed RO rating decision in January 1948 that 
denied a claim of service connection for allergic rhinitis is 
final.

2.  Evidence of record since the RO's final rating decision 
in January 1948 includes lay report of nose cauterization in 
service with recurrent symptoms of sinus problems, epistaxis 
and headaches since service, and competent medical opinion 
relating the onset of allergic rhinosinusitis to service.

3.  The veteran's allergic rhinosinusitis with epistaxis 
first manifested in service.

4.  The veteran's pressure descent headaches are proximately 
due to his allergic rhinosinusitis.


CONCLUSIONS OF LAW

1.  A January 1948 RO rating decision that denied a claim of 
service connection for allergic rhinitis is final.  38 U.S.C. 
§ 709 (1946).

2.  Evidence received since the RO's January 1948 rating 
decision is new and material; the claim for service 
connection for allergic rhinosinusitis with epistaxis is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  Allergic rhinosinusitis was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

4.  Headaches are proximately due to service-connected 
allergic rhinosinusitis.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for recurrent nosebleeds 
and headaches.  He has also referred to having sinus 
problems.  His entrance examination in May 1943 showed a 
normal clinical evaluation of his nose.  His service medical 
records do not appear complete, but do show his treatment for 
acute catarrhal fever in December 1944 and February 1946.  
The origin was noted as not existing prior to service 
(DNEPTE).  His separation examination in April 1946 noted a 
history of right epistaxis treated in January 1946.  The 
actual treatment record for epistaxis is not available.

In May 1946, the veteran filed a claim of service connection 
for "nose trouble."  A May 1946 RO rating decision denied 
claims of service connection for nose trouble and catarrhal 
fever.  The veteran responded by reporting having had nose 
treatment at the N.O.B. hospital in Norfolk, Virginia, in 
March 1946.  Thereafter, the RO continued development of the 
claim by attempting to obtain additional service medical 
records and scheduling the veteran for VA examination.  An 
October 1947 VA ear, nose and throat examination included the 
veteran's report of headaches and nose bleeds since service.  
His physical examination indicated diagnoses of allergic 
rhinitis and sinusitis.  An RO rating decision in January 
1948 denied a claim of service connection for allergic 
rhinitis as a congenital or developmental abnormality not 
subject to service connection.  The veteran was provided 
notice of this decision in January 1948, but he did not file 
an application for review on appeal within one year of the 
decision.  That claim, therefore, is final.  38 U.S.C. § 709 
(1946).

Evidence of record since the RO's January 1948 rating 
decision includes the veteran's report that his nose was 
cauterized in service.  His statements and testimony of 
record indicate a history of recurrent episodes of 
nosebleeds, headaches and sinus problems since service.  His 
VA clinical records reflect his treatment for allergic 
rhinitis and headaches.  Epistaxis is reported on the active 
problem list.  An October 2006 computed tomography (CT) scan 
of the paranasal sinuses resulted in an impression of 
nonspecific mucosal thickening of the maxillary, ethmoid and 
frontal sinuses.  An opinion from the VA otolaryngology 
section chief stated as follows:

"Veteran's present state is that of seasonal 
allergic rhinitis with CT scan supporting a 
diagnosis of chronic allergic rhinosinusitis.  I 
can only speculate that nose bleeds treated in the 
service were related to his present pathology."




An additional statement indicated that "[p]ressure descent 
headaches can be related to allergic rhinosinusitis."

The veteran filed his claims on appeal in March 2005.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty during periods of active wartime military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).  Disability that is proximately due 
to or the result of a service-connected disease or injury 
shall also be service connected.  38 C.F.R. § 3.310(a) 
(2006).




The Board finds that the evidence submitted of record since 
the RO's January 1948 rating decision is both new and 
material.  The evidence includes the veteran's report 
of in-service nose cauterization that was not previously 
considered, and his current reports of continuity of 
symptomatology of nosebleeds, sinus problems and headaches.  
A VA clinician has attributed the veteran's nosebleeds as 
being consistent with chronic allergic rhinosinusitis.  The 
previous evidence showed two instances of in-service 
treatment for catarrhal fever and diagnosis of allergic 
rhinitis on the initial VA examination in October 1947.  
Current VA regulations deem allergic rhinitis as a ratable 
service connected disability.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2006).  The newly submitted evidence 
raises a reasonable possibility of substantiating the claim 
when viewed in the context of the entire record.  38 C.F.R. 
§ 3.156(a) (2006).  The claim, therefore, is reopened for 
review on the merits.

The Board also finds that the newly submitted evidence is 
sufficient to grant the claims.  The veteran's history of 
recurrent sinus problems, epistaxis and headaches since 
service are credible and corroborated, in part, by his 
service medical records and his recorded statements at the 
time of the initial VA examination in 1947.  The VA clinician 
opinion, when viewed in the context of record, places the 
record in equipoise as to whether the veteran's allergic 
rhinosinusitis with epistaxis first manifested in service.  
Furthermore, the clinician opinion has also determined that 
the veteran's pressure descent headaches are proximately due 
to his allergic rhinosinusitis.  With application of the 
benefit of the doubt rule, the Board finds that the veteran's 
allergic rhinosinusitis with epistaxis first manifested in 
service, and that his headaches are proximately due to his 
allergic rhinosinusitis.  38 U.S.C.A. § 5107(b) (West 2002).  
According, service connection for allergic rhinosinusitis 
with epistaxis is granted on a direct basis, and service 
connection for headaches is granted on a secondary basis.

The duty to notify and assist has been satisfied to the 
extent necessary to allow the 


claims, and no further action is required.  See 38 U.S.C.A. 
§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

The claim of service connection for allergic rhinitis with 
epistaxis is reopened and granted.

The claim of entitlement to service connection for headaches 
as secondary to allergic rhinitis with epistaxis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


